Citation Nr: 0714351	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1977 to March 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision by the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2007, the Board 
received additional evidence with a waiver of initial agency 
of original jurisdiction review. 


FINDINGS OF FACT

The veteran's back complaints/injuries in service resolved 
without residual disability; a chronic low back disability 
was not manifested during his active service, arthritis of 
the lumbar spine was not manifested in the first postservice 
year, and any current low back disability is not shown to be 
related to his service, to include injury therein.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in September 2001 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim, and informed 
the veteran of his and VA's responsibilities in claims 
development.  The April 2002 rating decision and a November 
2004 statement of the case (SOC) explained what the evidence 
showed and why the claim was denied, and provided the text of 
applicable regulations, including those pertaining to the 
VCAA (and specifically that the veteran should be advised to 
submit any evidence in his possession pertaining to the 
claim).  Although complete notice was not provided prior to 
the initial adjudication of the claim, the veteran has had 
ample opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given.  Significantly, the claim was readjudicated after all 
notice was given.  See March 2006 supplemental SOC.  He is 
not prejudiced by any notice timing defect.  A March 2006 
letter provided notice regarding disability ratings and 
effective dates of awards.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and VA records.  He has not 
identified, (and stated via written correspondence in May 
2006 that he had no additional evidence to furnish) any other 
treatment for his back (after numerous letters associated 
with the claims file sent to him requesting additional 
information)  The RO arranged for a VA examination.  VA has 
met its assistance obligations.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.
II.	Factual Background

The veteran's service medical records reveal that in October 
1981 he was seen for an injury to his lower back sustained 
playing football.  Clinically, right lumbar muscle spasm was 
noted.  X-rays were negative.  An iliac contusion was 
initially diagnosed. Initial treatment included confinement 
to quarters for 24 hours and medication.  On follow-up 3 days 
later it was noted that the back felt a little bit better.  
Testing for nerve injury was negative.  Soft tissue injury to 
the low back was diagnosed.  Further treatment included duty 
restrictions and physical therapy for two weeks.  
Approximately 2 weeks later the veteran was discharged to 
duty.  The diagnosis was hematoma, right lumbar paraspinals.  

In March 1982 he was seen for back pain related to an injury 
sustained playing basketball.  X-rays showed findings 
compatible with Schmorl's node at L3/L4, but were otherwise 
negative.  Acute lumbosacral strain was diagnosed.  He was 
treated with medication, limited duty for one week, and 
physical therapy.  

In January 1990, the veteran was again seen for an acute back 
injury secondary to playing basketball.  Acute left lower 
back strain was diagnosed.  He was placed on duty limitations 
and received physical therapy.  He was seen on the following 
day for complaints of low back pain reported to be of 2-3 
years duration, and exacerbated by recent injury on stairs.  
It was noted that there were no radicular complaints, and 
that there was only slight pain remaining when he was seen.  
Physical examination found no tenderness or spasm, negative 
straight-leg-raising, and motor-sensory evaluation within 
normal limits.  Resolving low back pain was diagnosed.  No 
subsequent back treatment or complaints in service were 
noted.  

In March 1992, it was noted that the veteran waived a 
separation physical, indicating he had no problems.  

In his claim for disability benefits received in August 2001, 
the indicated that he had a back disability that had its 
onset in 1981.

VA treatment records from November 1999 to February 2001 
contain no mention of complaints, treatment or evaluation 
pertaining to a low back disability.

An October 2004 VA treatment record reveals that the veteran 
reported an episode of non-radiating low back pain the week 
prior.  There was no associated numbness, weakness in 
extremities, incontinence, or fever.  He stated that the pain 
lasted about 30 minutes, without recurrence.  He denied pain 
at the time of examination.  X-rays of the lumbar spine 
revealed no gross abnormality.

January 2005 VA treatment records reveal the veteran provided 
a history of chronic low back pain.

On November 2005 VA examination, the veteran reported that he 
had additional back pain during service between 1990 and 
1992; however, he did not report such pain nor did he seek 
care because it was always treated the same.  He stated he 
choose to self-treat with activity modification.  He also 
reported that he sought care for his back in 1993, but that 
nothing was found.  He did not recall any other treatment 
until October 2004.  He described recurring flare-ups of his 
back locking up with sharp pain lasting between 30 and 40 
minutes and occurring five to six times per year.  They 
resolved with rest, discontinuation of movement, and 
repositioning.  He denied lower extremity radicular symptoms.  
Physical examination revealed the spine to be midline, 
without pelvic obliquity, and the cervical, thoracic and 
lumbar curves preserved.  There was slight tenderness to 
palpation.  X-rays revealed decreased L4-L5 and L5-S1 
intervertebral disk spaces, with lumbosacral facet 
arthropathy.  Degenerative disc disease of the lumbosacral 
spine with facet arthropathy was diagnosed (but without 
objective clinical evidence of lower extremity radiculopathy 
or spasm).  The examiner opined, after extensive review of 
the C-file and consulting with Dr. R.W., orthopedic surgeon, 
that there was no documentary, historical, clinical, 
radiographic, or special study evidence of a chronic back 
condition being causally related to service.

In A March 2007 letter, the veteran argues, in essence, that 
his diagnosed disc disease is in the same anatomical location 
as his injuries in service, and therefore is related to such 
injuries.  
III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Certain chronic disease, to include arthritis, may be service 
connected on a presumptive basis if manifested to a 
compensable degree within a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112. 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

There is no question that the veteran has current low back 
disability.  His lumbar disc disease is well-documented in 
the record.  Likewise, it is shown in the record, and not in 
dispute, that the veteran sustained low back injuries in 
service.  What must still be shown to establish service 
connection for a low back disability is that the current low 
back disability is related to the injuries (and related 
complaints) in service.  

The service medical records show that the injuries in service 
were acute; the associated complaints were transitory; and 
that there was no chronic low back disability as a result of 
the injuries.  When the injuries occurred, he received 
treatment and returned to duty.  After the last injury 
reported in service, the veteran served approximately two 
years on active duty, and no further complaints of low back 
pain were noted.  On service separation he declined physical 
examination, indicating he had no problems.  Furthermore, 
there is no evidence that arthritis of the lower spine was 
manifested in the first postservice year.  Accordingly, 
service connection for a low back disability on the basis 
that such disability was first manifested in service and 
persisted, or on a presumptive basis (for any lumbar 
arthritis as chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.

Furthermore, there is no competent evidence that relates the 
veteran's current low back disability to his active 
service/complaints noted therein.  The only competent 
(medical) evidence that specifically addresses this matter, 
the report of a VA examination is against there being such a 
nexus.  Significantly also, a lengthy time interval between 
service and the first postservice clinical notation of the 
disability for which service connection is sought (here some 
12 years) is, of itself, a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000). 

As the veteran is a layperson, his own opinion is not 
competent evidence in the matter of the etiology of his 
current low back disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


